Citation Nr: 1135354	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder. 

3.  Entitlement to service connection for a bilateral hand disorder. 

4.  Entitlement to service connection for a tempomandibular joint disorder.

5.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2003 to October 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In pertinent part of that rating decision, the RO denied the benefits sought on appeal. 

The Veteran testified at a Travel Board hearing in support of his claims in April 2011, before the undersigned.  Since that hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board has rephrased the Veteran's claims as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic sinusitis was likely first incurred during the Veteran's period of service. 

2.  Competent medical evidence shows that the Veteran's adjustment disorder manifested to a compensable degree within the first year after his separation from his period of service.

3.  The evidence of record does not establish a current diagnosis of a bilateral hand disorder.

4.  The evidence of record does not establish a current diagnosis of a temporomandibular joint disorder. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for a bilateral hand disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for entitlement to service connection for a tempomandibular joint disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service connection for chronic sinusitis and an acquired psychiatric disorder, any further discussion as to any lapses in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

Regarding the remaining claims, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA provided the Veteran with the notice required under the VCAA for his claims for service connection in a May 2008 notice letter.  In that letter, VA also informed the Veteran of how VA establishes disability ratings effective dates.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's service treatments records and other pertinent documents discussed below.  In addition, the Veteran was provided with VA examinations in October 2008 in conjunction with his claims.  The Board finds that the examination reports and the other medical evidence of record contain sufficient information to adjudicate his claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran testified at a hearing in support of his claims in April 2011.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, it was suggested that he submit lay statements from people who served with him who could describe his observable symptomatology.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, 18 Vet. App. at 119-120; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The determination as to whether the requirements for service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Chronic Sinusitis

The Veteran seeks entitlement to service connection for chronic sinusitis.  The evidence of record shows that the Veteran was treated for complaints of running nose and sinus-related symptoms during his period of service and that he was first diagnosed with chronic sinusitis based on x-ray evidence within one year of his separation from service.  The evidence also shows that he has a current diagnosis of chronic sinusitis.  The Veteran has credibly testified that he first experienced sinus-related problems during his period of service and that he has continued to experience similar symptoms since then. 

A review of the service treatment records shows that the Veteran complained of sinus and other-respiratory problems during his period of service.  A July 2003 service treatment record shows that the Veteran presented with a history of nasal congestion, sinus tension and cough symptoms for the past three days.  After physical examination, the Veteran was diagnosed with an upper respiratory infection, viral pharyngitis.  The report of a September 2004 Post-Deployment Health Assessment shows that the Veteran denied experiencing any symptoms of chronic cough or runny nose, but he indicated that during his deployment he was exposed to environmental hazards, including sand, dust, smoke, and burning fuels.  On the report of a January 2006 Post-Deployment Health Assessment, the Veteran reported that during his deployment he experienced symptoms of runny nose and fever, and that he indicated that he was exposed to similar environmental hazards.  

On the report of an October 2007 examination prior to separation, the Veteran's sinuses, mouth and throat, and nose were evaluated as normal.  The associated report of medical history shows that the Veteran reported a positive history of sinusitis, breathing problems, and chronic coughing.  It was noted that the Veteran reported that he received treatment for sinus infections from June 2007 to August 2007 from a corpsman during his second deployment and that he was treated with Claritin D and Sudafed. 

The Veteran was afforded a VA examination in October 2008.  He reported that he developed nasal-related problems during his first deployment in 2004 and that he has experienced similar problems since then.  He also reported that he continues to take Claritin D to alleviate his symptomatology.  Physical examination revealed tenderness over the maxillary sinus and evidence of nasal obstruction of 30 percent on the right side.  There was evidence of septal deviation due to trauma and permanent hypertrophy of turbinate from bacterial rhinitis.  X-ray film revealed findings compatible with chronic sinusitis in the left frontal sinus.  The examiner diagnosed the Veteran with chronic sinusitis.  No medical opinion was provided regarding the etiology of the chronic sinusitis. 

In this case, the Veteran has a current diagnosis for chronic sinusitis based on x-ray evidence within one year of his separation from service.  See VA examination dated October 2008.  His service treatment records show that he sought treatment for sinus-related problems during his second deployment.  Also, the Veteran has credibly reported that he first experience symptoms of sinus problems in service and that he has continued to experience similar symptomatology since then.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

While the record does not contain a medical nexus statement that links the Veteran's current diagnosed chronic sinusitis to his service, he was subsequently diagnosed with chronic sinusitis by the October 2008 VA examiner based on the descriptions of the symptoms that he reported first occurred in service.  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d at 1316.  Moreover, the report of the October 2007 medical history shows complaints of sinusitis, chronic cough and runny nose at the time of the Veteran's discharge and those inservice statements support the reported history of his sinus problems that he later provided to the VA examiner.  

Based on the foregoing, the Board finds that the evidence of record supports the finding that the Veteran's current chronic sinusitis was likely incurred during his period of service.  He has credibly testified that that he first experienced sinus-related symptoms during his period of service and that he has continued to experience sinus-related symptoms since service.  Further, the VA examiner provided a subsequent diagnosis of chronic sinusitis based on his description of those symptoms and x-ray evidence within a year after his separation from service.  Considering the competent lay evidence on continuity of symptomatology and the finding of a formal diagnosis within one year after his separation from service, the Board concludes that the evidence supports the finding that the Veteran's chronic sinusitis was likely first manifested in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's chronic sinusitis is likely related to service.   8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection for chronic sinusitis is warranted.  

An Acquired Psychiatric Disorder 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  The Veteran reports that he first experienced psychiatric-related symptomatology during his period of service and that he has continued to experience similar symptoms since then. 

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection specifically for PTSD. 

Under the laws administered by VA regulations service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

Here, the Veteran's service records show that he was deployed to Southeast Asia in support of Operation Iraqi Freedom three times.  At his October 2008 VA psychiatric examination, the Veteran reported that while he was stationed in Iraq, his military warzone occupation was a sniper, and while performing his duties, he killed several Iraqis.  He further reported that he lost a number of his close friends in his units due to enemy fire, but he denied being an eye-witness to any of their deaths.  

A review of the Veteran's service treatment records shows he reported psychiatric-related symptoms during his period of service.  The report of a 
September 2004 Post-Deployment Health Assessment shows that the Veteran reported he experienced difficulty remembering, he had little interest or pleasure in doing things, he felt down, depressed and hopeless, and he experienced symptoms of nightmares, hypervigilance, and numbness.  The Veteran reported a single episode of anger outburst during his deployment.  He reported witnessing members of the coalition, enemy combatants, and civilians killed during his deployment, and he reported that at times he felt that he was in danger of being killed during his deployment.  It was noted that the Veteran was aware of available resources, and no referral for mental health was indicated at that time.  On the report of a January 2006 Post-Deployment Health Assessment, the Veteran indicated that he experienced similar psychiatric symptoms as those experienced during his first deployment.  It was noted that the Veteran was handling the combat stress reaction well and no referral for individual mental health services was needed.  The Veteran was reminded of the availability of mental health counseling services.  

An April 2005 service treatment record shows that the Veteran received a follow-up from the Post-Deployment Assessment.  It was noted that the Veteran was doing well and there was no evidence of suicidal or homicidal thoughts, detachment, hyper arousal, nightmares or other sleep impairments, memory problems or feelings of guilt.  The Veteran complained of increased irritability, but it was felt that the Veteran was doing well.  The examiner noted that no referral for mental health service was indicated at that time. 

On the report of an October 2007 examination prior to separation, the Veteran received a normal psychiatric evaluation.  It was noted in the summary of defects and diagnoses that the Veteran had problems with adjustment to civilian life, but he was doing well.  It was indicated that the Veteran should seek a follow-up with VA mental health services if he experiences any increased difficulty.  The report of a medical assessment showed that the Veteran experienced adjustment deployment stress, but the evidence did not support a diagnosis of PTSD.  On the associated report of medical history, the Veteran reported that he experienced symptoms of memory loss and sleep impairment, and he denied experiencing symptoms of depression or excessive worry or being treated for any mental health condition.    

Shortly after his separation from service, the Veteran sought VA mental health treatment services.  The report of a December 2007 VA psychology consultation shows that the Veteran received a positive PTSD screening and he was referred for a PTSD evaluation.  In the consultation report, it was noted that the Veteran complained of losing relationships with others since his return from his deployment and he reported experiencing symptoms of nightmares, irritability, grief, increased anger, and avoidance of reminders of Iraq.  On mental status examination, the examiner observed that the Veteran was casually dressed, well-groomed, and had organized thought process.  There were no abnormalities recorded.  Based on the findings from the assessment, it was noted that the Veteran endorsed symptoms characteristic of PTSD and secondary depressive symptoms, but he was diagnosed with Adjustment Disorder with depressed mood.  

In October 2008, the Veteran was afforded a VA psychiatric examination in conjunction with his claim.  In the examination report, the examiner noted the Veteran's military history and his reported symptomatology.  Based on the findings from the examination, the examiner found that the Veteran's presentation did not evidence signs or symptoms of PTSD, anxiety or depressive symptoms.  Although the Veteran's endorsed stressor met the criteria for PTSD, his presentation did not reflect that his symptoms were sufficient in severity for a diagnosis of PTSD.  It was felt that the Veteran had mild to moderate psychological distress that was likely related to an adjustment disorder.  

The VA examiner confirmed the diagnosis of adjustment disorder with mixed disturbances of emotion and conduct.  The examiner opined that the Veteran's adjustment disorder is partially related to his service in Iraq, and his personality problems and drinking problems are more likely than not interrelated to each other and to his adjustment disorder.  

As noted above, in order to support an award of service for PTSD, the evidence of record must show (1) a current diagnosis conforming to DSM-IV, (2) verification of an in-service stressor, (2) a medical link between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

Here, first and foremost, there is no evidence of a current diagnosis for PTSD.  Regardless of the fact that records on file corroborate the Veteran's account of inservice stressor events, the file contains no medical evidence that shows a current diagnosis of PTSD.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The medical evidence does show that the Veteran was diagnosed with an adjustment disorder within two months after his separation from service.  38 C.F.R. § 3.307, 3.309.  Further, the October 2008 VA examiner opined that the Veteran's adjustment disorder was mild to moderate in severity.  The record also shows that the Veteran's adjustment disorder had manifested to a compensable degree at that time.  38 C.F.R. § 4.130, Diagnostic Code 9440 (mild or transient symptomatology). The evidence of record shows that the Veteran's adjustment disorder is presumed to have been incurred during his period of service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307 and 3.309.

Moreover, the October 2008 VA examination report confirms a current diagnosis of adjustment disorder and the VA examiner opined that the Veteran's adjustment disorder is partially related to his period of military service.  While the October 2008 VA examiner opined that the Veteran's adjustment disorder was only partially related to his period of service, and he gave no indication regarding any other likely etiology for the diagnosed psychiatric disorder. 

Further, the Veteran has credibly testified that he first experience psychiatric-related symptoms in service, and he has continued to experience similar symptomatology since then.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The service treatment records support the Veteran's reports regarding the onset and continuity of psychiatric-symptomatology that he experienced. 

In conclusion, the Board finds that the probative evidence shows that the Veteran's adjustment disorder manifested to a compensable degree within a year after his separation from his period of service.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  As such, the evidence shows that the Veteran's adjustment disorder is presumed to have been incurred during his period of service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307 and 3.309.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  

Bilateral Hand Disorder and Tempomandibular Joint Disorder (TMJ)
 
The Veteran seeks entitlement to service connection for a bilateral hand disorder and TMJ.  He reports that his bilateral hand disorder had an onset during his third deployment in 2007.  The Veteran reports that he slept on the ground and when he awoke, his hands were swollen and painful and he could not make a fist with either of his hands.  The Veteran also reports that he first experienced a locking sensation in his jaw during his period of service.  He further reports that he has continued to experience symptoms of pain and locking in his jaw and occasional flare-ups of pain, swelling and stiffness in his hands a few times a year.

A review of the service treatment records shows no complaints, treatment or diagnosis for any hand-related disorder or TMJ-related disorder.  On the report of an October 2007 examination prior to separation, the Veteran's upper extremities and mouth were evaluated as normal.  The associated report of medical assessment shows that that the Veteran reported that he had pain in his jaw when he was eating and he was unable to bite down.  On the report of medical history, the Veteran indicated that he experienced swollen painful joints.  It was noted that the Veteran reported an onset of July 2007 for swelling and pain in his knuckles.  He also reported occasional numbness and tingling in his hands.   

Shortly after the Veteran's separation from service in November 2007, he sought VA treatment for pain in his jaw after chewing gum and when he awoke in the morning.  The Veteran also complained of pain when he opened his mouth wide and closed it.  Physical oral examination revealed a lesion on the gingival buccal.  The Veteran reported that the lesion had been present for the past two to three years.  There was no evidence of crepitus or dislocation of this disc detected with palpation.  There was evidence of bruxism with flattened cuspids and wear facets on the posterior cusp tips.  It was noted that existing restorative dentistry was within normal limits.  The Veteran was diagnosed with a lesion attached to the gingival buccal.  The examiner noted that there was evidence of bruxism, wear facets on the canines and posterior cusp tips, and flattening of the occlusal plane.  It was felt that the Veteran was symptomatic for TMJ on the left side.  Non-surgical theory and occlusal guard splint were recommended. 

The Veteran was afforded VA examinations in conjunction with his claims for bilateral hand disorder and TMJ in October 2008.  

The VA dental examination report shows that the Veteran reports jaw pain after chewing gum or after sleeping on his stomach.  He denied any trauma to his jaw, but he reported that he boxed occasionally while on deployment.  The examiner noted that the Veteran in 2007 had been afforded dental evaluation by VA, including a panoramic radiograph, and there was no indication of any TMJ abnormalities in that evaluation report.  It was noted that he was still offered splint therapy to help with jaw soreness, but he declined.  On physician examination, the examiner observed no functional impairment due to loss of motion or masticatory function loss, and there was no evidence of bone loss to the mandible, maxilla or hard palate.  X-ray film revealed no abnormalities involving the TMJ or the joint spaces.  The examiner found that the Veteran had intact dentition, good oral hygiene, and full range of motion in his TMJs.  There was no evidence of restrictive motion, popping, clicking, crepitus or pain in any excursions.  The examiner stated that there was no evidence of chronic pain, but his symptoms appear to be masticatory muscle fatigue.  The examiner concluded that the Veteran he did not exhibit signs and symptoms of TMJ dysfunction syndrome.  

The VA orthopedic examination report shows that the Veteran complained of stiffness and pain over all of his metacarpal phalangeal joints in his hands.  The Veteran reported that the course of the problems since the onset had been stable and he takes Advil as needed to alleviate his symptoms during weekly flare-ups.  Physical examination revealed full range of motion in his fingers and hands.  There was no evidence of painful motion or additional limitation due to repetitive movement.  X-ray film of the hands revealed no abnormalities. The examiner concluded that in spite of the subjective complaints, there was no objective evidence to support a diagnosis in either hand. 

The record does not contain any post-service treatment records further reflecting complaints, treatment, or diagnoses of TMJ or hand-related problems. 

As noted above, the Veteran's service treatment records show that he complained of swelling and pain in his hands and pain in his jaw during his period of service.  The sole remaining questions on appeal are whether there is any chronic disability in hands or jaw that is attributable to those inservice complaints.  

Essentially, the record fails to show a current diagnosis of TMJ or any hand-related disorder.  While the Veteran reports that he continues to experience pain and locking in his jaw and he experiences occasional stiffness and pain in his hands, there are no objective findings of TMJ or a referable hand disorder contained in the medical evidence.  In the VA dental examination report, the examiner concluded that the Veteran he did not exhibit signs and symptoms of TMJ dysfunction syndrome, but his symptoms only appear to be masticatory muscle fatigue.  The VA orthopedic examiner found that there was no objective evidence to support of a diagnosis corresponding to the Veteran's subjective complaints swelling and pain in his hands.  

The Veteran is competent to report his observable jaw and hand symptoms.  However, the Board notes that subjective symptoms, such as pain, swelling, stiffness, fatigue, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Court in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) held that a Veteran's statements can in limited circumstances establish a diagnosis, the requirements set forth in that case, and detailed previously in this decision, have not been met here.

Thus, despite the report of continued complaints of hand-related and jaw-related problems, there remains no objective showing of current diagnosed disabilities at any time during the appeal period.  Accordingly, in the absence of current disabilities, the claims must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for chronic sinusitis is granted. 

Entitlement to service connection for an acquired psychiatric disorder is granted. 

Entitlement to service connection for a bilateral hand disorder is denied. 

Entitlement to service connection for a tempomandibular joint disorder is denied. 


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, a VA examination is needed. 

The Veteran asserts that his current low back disorder was first incurred during his period of service as a result of carrying 80 to 90 pound backpacks for prolonged periods of time.  He reports that his back problems have became worse with each deployment he went on and he continues to experience low back problems.  

A review of the Veteran's service treatment records show that on his entrance examination in July 2002, he was evaluated with minimal scoliosis in his lumbar spine.  Subsequent service treatment records continue to show complaints of back pain.  On the report of his October 2007 examination prior to separation, the Veteran was evaluated with lumbago and mild lumbar scoliosis.  The Veteran was referred to VA medical services for any follow-up with his low back problems. 

The report of an October 2008 VA orthopedic examination revealed no objective findings to support a diagnosis associated with the Veteran's subjective complaints of low back pain.  X-ray film revealed a normal lumbosacral spine.   Recent private medical records show that the Veteran has been receiving chiropractic treatment since July 2009 for nonallopathic lesions on the lumbar spine and sacral region with radiating symptoms into his lower extremities. 

A new VA examination is in order to determine whether the Veteran has a current low back disorder that is etiologically related to his period of service.  See 38 U.S.C.A. § 5103A.

Prior to any examination, the AOJ should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment, to ensure completeness of the record. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a release form (VA Form 21-4142) and ask him to identify any outstanding records from private health care providers.  After receiving the Veteran's completed release form, obtain the records from any providers specified by the Veteran.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2.  The AOJ should obtain any outstanding records of VA treatment.

3.  The AOJ should schedule the Veteran for VA orthopedic examination to determine the nature and etiology of any current low back disorder.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail. The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  This fact should be so indicated in the examination report.

In the examination report, the examiner should identify the nature of any low back disorder.  For any diagnosed disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.  

For any diagnosed disorder that is found to have pre-existed the Veteran's period of service, the examiner should provide an opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the pre-existing lumbar spine disorder increased in severity during the Veteran's period of active service beyond the natural progression of the disease.

The examiner should specifically comment upon the medical findings of record, to include the service treatment records indicating that the Veteran had minimal scoliosis upon entry into service, and the October 2008 VA examiner's medical conclusion, and express his or her agreement or disagreement therewith.

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  

4.  Following the completion of the above, the Veteran's claims should be readjudicated in light of the additional evidence obtained.  If any disposition remains unfavorable, send the Veteran and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


